                                                                    JS-6



               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




MARSHALL KNIGHT,                      CV 20-4953 DSF (E)
    Plaintiff,

                 v.                   JUDGMENT

AIR PRODUCTS AND
CHEMICALS, INC., et al.,
     Defendants.



    The Court having granted Defendant Air Products and
Chemicals, Inc.’s motion for summary judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiff Marshall Knight
take nothing, that his claims be dismissed with prejudice, and that
Defendant recover its costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.

      .

      IT IS SO ORDERED.



Date: June 21, 2021                  ___________________________
                                     Dale S. Fischer
                                     United States District Judge
